Citation Nr: 1244405	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a service-connected left eyebrow scar.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected left optic nerve damage with defective vision.

3.  Entitlement to an evaluation in excess of 10 percent for a service-connected cerebral concussion with impairment of balance.  

4.  Entitlement to an evaluation in excess of 10 percent for a service-connected maxillary sinus disorder associated with a left eye injury.  

5.  Entitlement to service connection for injury to neck, shoulders, and arms.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and A.R.R., a friend


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1970 to February 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held in January 2010, in Los Angeles, California, before a member of the Board designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file.

In April 2011, the Board remanded the issues on appeal for further development.  That development was completed, and the case has been returned to the Board for appellate review.

Clarification of the issues on appeal

In March 1973, the Veteran filed a claim to establish service connection for "permanent optic nerve damage to [the] left eye."  See a March 1973 statement from the Veteran.  In a January 1974 rating decision, the RO established service connection for, among other disorders, (1) left optic nerve damage with defective vision, (2) cerebral concussion with impairment of balance and (3) residuals of a fracture of the left orbital rim with minimal chronic hyperplastic antritis; 20 percent, 10 percent and noncompensable (zero percent) evaluations were assigned, respectively, all effective from February 28, 1973.  

In February 2007, the Veteran submitted a statement asserting that his service-connected disabilities associated with his left eye and head injury had increased in severity.  See a February 2007 statement from the Veteran.  In the June 2007 rating decision, the RO denied the Veteran's claims for increased evaluations for his service-connected left optic nerve damage with defective vision and cerebral concussion with impairment of balance.  The RO also expanded the Veteran's increased evaluation claim for service-connected residuals of a fracture of the left orbital rim with minimal chronic hyperplastic antritis to include a scar of the left eyebrow and a maxillary sinus disorder, increasing the assigned evaluation from noncompensable to 10 percent, effective from February 7, 2007.  Thereafter, the Veteran expressed disagreement with the RO's determinations and initiated the present appeal.  

Subsequent to the Board's April 2011 Remand, in a January 2012 rating decision, the VA Appeals Management Center (AMC) bifurcated the Veteran's claim for an evaluation in excess of 10 percent for service-connected residuals of a fracture of the left orbital rim with minimal chronic hyperplastic antritis to include a scar of the left eyebrow and a maxillary sinus disorder.  In doing so, the AMC assigned a 30 percent evaluation for a service-connected scar of the left eyebrow, effective from February 28, 1973, and a 10 percent evaluation for a service-connected maxillary sinus disorder associated with a left eye injury, effective from March 7, 2007.  In discussing these actions, the AMC stated that, since the assignment of a separate 10 percent evaluation for the service-connected maxillary sinus disorder was "ancillary to the issue on appeal," no further action concerning that issue were required.  Consequently, although the Veteran's left eyebrow scar claim was included in a September 2012 Supplemental Statement of the Case (SSOC) and recertified to the Board, the maxillary sinus disorder claim was not.  

Despite the AMC's actions recounted above, the Board concludes that the bifurcation of the Veteran's original claim for an increased evaluation and assignment of separate evaluations for a left eyebrow scar and maxillary sinus disorder do not constitute a full grant of the benefits sought, and thus, both issues remain in appellate status and are properly before the Board.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  As these matters are being remanded for further development, as will be discussed below, the Veteran is not prejudiced by the Board's actions.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board makes a determination, it must consider whether the Veteran has been prejudiced thereby).

The appeal is REMANDED to the RO.  


REMAND

In an October 2012 letter from the Board, the Veteran was notified that the Board member who presided at the January 2010 hearing was no longer employed with the Board, and thus, he had the option to testify at a hearing in front of the another member of the Board who would decide his case.  38 C.F.R. § 20.707, 20.717 (2012).

Later that month, the Veteran indicated that he wished to appear at another hearing before a member of the Board conducted via videoconferencing equipment.  Such a hearing has not been scheduled, and the Board observes that failure to afford the Veteran a hearing would amount to a denial of due process.  Therefore, the Veteran should be scheduled for a videoconference hearing.  

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

The RO/AMC should take appropriate steps in order to schedule the Veteran for a VA videoconference hearing with a member of the Board in accordance with his October 2012 request.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


